       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

IN THE MATTER OF KIRBY INLAND                   § CIVIL ACTION NO. __________
                                                §
MARINE, LP, IN A CAUSE OF
                                                § RULE 9(h) ADMIRALTY
EXONERATION FROM OR LIMITATION                  §
OF LIABILITY                                    § NON-JURY

           VERIFIED COMPLAINT AND PETITION FOR EXONERATION FROM
                       AND/OR LIMITATION OF LIABILITY

        KIRBY INLAND MARINE, LP (“Petitioner”), as owner and operator of the M/V

SHELL BEACH, files this, its Verified Complaint and Petition for Exoneration From

and/or Limitation of Liability. This Complaint is submitted pursuant to Rule F of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of

Civil Procedure and 46 U.S.C. § 30501 et seq. In support of this Complaint, Petitioner

would show the Court as follows:

        1. This case is within the admiralty and maritime jurisdiction of this Court

             pursuant to Rule 9(h) of the Federal Rules of Civil Procedure.

        2. Venue is proper within the United States District Court for the Southern

             District of Texas pursuant to Rule F of the Supplemental Admiralty Rules of

             the Federal Rules of Civil Procedure because Petitioner has been sued in this

             district, Petitioner has its principal place of business in this district, and the

             matters that form the basis of this Complaint occurred in this District. FED. R.

             CIV. P. SUPP. ADMIRALTY R. F(9).

        3. At all material times, Petitioner was and is a limited partnership formed under

             the laws of the State of Delaware with its principal place of business in Texas.




ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 2 of 9




        4. Petitioner is and was, at all material times, the beneficial owner and operator

             of the M/V SHELL BEACH.

        5. At all material times, the M/V SHELL BEACH, bearing Official Number

             1243598, was a towing vessel of the United States with a gross tonnage of 98

             GRT.      At all material times, the M/V SHELL BEACH was tight, staunch,

             strong, fully and properly equipped and supplied, in all respects, seaworthy,

             and fit for the service for which it was engaged.

        6. August Couch was a relief captain assigned to the M/V SHELL BEACH.

        7. Couch claims that in “May or June of 2020,” while performing his duties in

             service of the M/V SHELL BEACH, he sustained injuries. Specifically, he

             claims to have been exposed to MRSA while on the M/V SHELL BEACH.

        8. Couch alleges that he has suffered a bone infection in his lumbar and thoracic

             spine that has rendered him bound to a wheelchair.

        9. Couch alleges that his alleged injuries were caused by Kirby’s negligence and

             breach of duty to furnish as seaworthy vessel.

        10. Prior to January 19, 2021, Petitioner had not received written notice of any

             claims arising out of the alleged MRSA exposure described above.

        11. On January 12, 2021, August Couch filed suit against Petitioner in the 197th

             District Court of Harris County, Cause No. 2021-01107. Petitioner received

             service of citation in this lawsuit on January 19, 2021.

        12. Petitioner’s Complaint is filed within six months of first receipt of written notice

             of a claim against it arising out of the alleged MRSA exposure described

             above.



                                              -2-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 3 of 9




        13. All alleged resultant losses, injuries, and/or damages, if any, resulting from

             the aforementioned incident that occurred on or about May or June of 2020,

             were not caused or contributed to by any fault, neglect, lack of due diligence,

             negligence or want of due care on the part of Petitioner or of any person for

             whose acts it is responsible, nor was the M/V SHELL BEACH in any respect

             unseaworthy.        To the contrary, the incident that allegedly occurred on or

             about May or June of 2020, as well as any losses, injuries, and/or damages

             allegedly sustained by any person, firm, corporation, or legal entity arising out

             of the exposure were due to and/or caused by the fault, neglect, lack of due

             diligence, negligence, want of due care, acts and/or omissions of others for

             whom Petitioner is not responsible.

        14. Petitioner denies that it or the M/V SHELL BEACH or any person or property

             for whom or which it may be responsible, are liable to any extent in the

             premises.

        15. Petitioner claims exoneration from all liability for all losses, damages, injuries,

             and destruction incurred by reason of the matters aforesaid.              In the

             alternative, and in the event Petitioner or the M/V SHELL BEACH should be

             held responsible by reason of the collision described above, Petitioner claims

             the benefits of the Limitation of Liability Act, 46 U.S.C. § 30501 et seq., and

             all laws supplementary thereto and amendatory thereof, because all the

             losses, damages, injuries, and/or destruction resulting from the aforesaid

             casualty occurred without the privity or knowledge of Petitioner.




                                                -3-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 4 of 9




        16. At the termination of the voyage underway on or about May or June of 2020,

             the value of Petitioner’s interest in the M/V SHELL BEACH was $3,780,000,

             See Exhibit 1 (Declaration of Paul Deister). Because Couch has not

             identified a voyage or a specific date of MRSA exposure, there is no

             identifiable tow or amount of freight pending for the M/V SHELL BEACH.

             Therefore, the amount of freight pending for the M/V SHELL BEACH was $0

             Accordingly, the total amount of the limitation fund is $3,780,000.

        17. Petitioner files contemporaneously herewith an Ad Interim Stipulation of Value

             and Security for the deposit into this Honorable Court of the aggregate

             amount of Petitioner’s interest in the M/V SHELL BEACH, with interest at the

             rate of six percent (6%) per annum from the date of the deposit of the

             Security as may be ascertained and determined to be necessary under any

             orders of this Honorable Court.

        18. Pursuant to 46 U.S.C. § 30501 et seq. and Rule F of the Supplemental

             Admiralty Rules, Petitioner is required to furnish security for costs.

             Accordingly, Petitioner files simultaneously herewith, a check in the amount of

             $500.00 in lieu of filing a cost bond to be deposited into the Registry of the

             Court.

        19. Petitioner claims exoneration and exemption from liability for any and all

             claims for damages or losses occasioned or incurred, or alleged to have been

             occasioned or incurred, by reason of the aforementioned incident.

        20. Petitioner further avers that it has valid defenses to the merits of any and all

             such claims. Petitioner specifically claims the benefits of the Limitation of



                                               -4-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 5 of 9




             Liability Act, as set forth in 46 U.S.C. § 30501 et seq. and all statutes

             amendatory thereof and supplementary thereto.

        21. Pursuant to 46 U.S.C. § 30501 et seq., Petitioner is entitled to have all claims

             and issues concerning the incident in question consolidated in a single

             proceeding before the United States District Court for the Southern District of

             Texas sitting in Admiralty.

                 WHEREFORE, Petitioner Kirby Inland Marine, LP respectfully prays that:

                          1.       That the Court enter an order approving the aforementioned

                                      Ad Interim Stipulation of Value deposited with the Court by

                                      Petitioner as security for the amount or value of

                                      Petitioner’s interest in the M/V SHELL BEACH.

                          2.       That the Court issue a notice to all persons, firms,

                                      associations, or corporations asserting claims with respect

                                      to which Petitioner seeks exoneration from, or limitation of

                                      liability, admonishing them to file their respective claims

                                      with the Clerk of this Court and to serve on the attorneys

                                      for Petitioner a copy thereof on or before the date to be

                                      named in the Notice and that if any claimant desires to

                                      contest either the right to exoneration from, or the right to

                                      limitation of liability that claimant shall file and serve on the

                                      attorneys for Limitation Plaintiffs an Answer to the

                                      Complaint on or before the said date;




                                                   -5-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 6 of 9




                          3.       That the Court enjoin the prosecution of any and all actions,

                                      suits or proceedings which may be commenced, of any

                                      nature or description whatsoever in any jurisdiction

                                      against Petitioner or any other property of Petitioner or

                                      against Petitioner’s employees or underwriters, except in

                                      this action, to recover for damages from or with respect to

                                      any bodily injury, death, damage to property or other loss

                                      or destruction resulting from the aforementioned incident,

                                      or done, occasioned, occurred, or arising out of said

                                      voyage or incident;

                          4.       That the Court adjudge that Petitioner is not liable to any

                                      extent for the bodily injury, death, or property damage,

                                      loss of use or other loss or destruction resulting from the

                                      aforementioned incident, or done, occasioned, occurred,

                                      or arising out of said voyage or incident;

                          5.       Alternatively, and only if Petitioner shall be adjudged liable,

                                      then it prays that such liability for any bodily injury, death,

                                      damage, loss of use to property or other loss or

                                      destruction and consequence of the said voyage or

                                      incident be limited to the amount or value of Petitioner’s

                                      interest in the M/V SHELL BEACH, at the end of said

                                      voyage or incident, plus pending freight, and that

                                      Petitioner be discharged therefrom, upon surrender of



                                                   -6-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 7 of 9




                                      such interest and that the money surrendered, paid or

                                      secured to be paid, be divided pro rata according to the

                                      aforementioned statutes and among the claimants as they

                                      duly prove their claims in accordance with the provisions

                                      of the Order for which Petitioner has prayed herein, saving

                                      to all parties any priorities to which they may be legally

                                      entitled and that decree be entered discharging Petitioner

                                      from all further liability; and

                          6.       That Petitioner has such other relief as it may be entitled at

                                      law, in equity, or in admiralty.

                                                  Respectfully Submitted,

                                                  CLARK HILL PLC


                                                  By:      /s/ John K. Spiller
                                                        John K. Spiller
                                                        S.D.T.X. No. 13993
                                                        jspiller@clarkhill.com
                                                        909 Fannin Street, Suite 2300
                                                        Houston, Texas 77010
                                                        T: 713.951-5600
                                                        F: 713.951-5660

                                                  ATTORNEY-IN-CHARGE FOR KIRBY
                                                  INLAND MARINE, LP

OF COUNSEL:
CLARK HILL PLC
Bijan R. Siahatgar
S.D.T.X. 13796
bsiahatgar@clarkhill.com
909 Fannin Street, Suite 2300
Houston, Texas 77010
T: 713.951-5600
F: 713.951-5660


                                                    -7-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 8 of 9




                                              -8-

ClarkHill\A0612\419492\263367886.v1-7/15/21
       Case 4:21-cv-02299 Document 1 Filed on 07/15/21 in TXSD Page 9 of 9




VERIFICATION

STATE OF TEXAS                     §
                                   §          KNOW ALL MEN BY THESE PRESENTS
COUNTY OF HARRIS                   §

        BEFORE ME, the undersigned authority, on this day did personally appear, John
Spiller, known to me to be the person executing this affidavit and upon having been duly
sworn upon his oath did depose and state as follows:

    1. My name is John Spiller. I am over 18 years of age, of sound mind, and have
       never been convicted of a felony or crime involving moral turpitude. The facts
       stated in this affidavit are within my personal knowledge and are true and correct.

    2. I am the lead counsel for Kirby Inland Marine, LP in the action to be filed in the
       Southern District of Texas, Houston Division, styled In the Matter of Kirby Inland
       Marine, LP, in a Cause of Exoneration From or Limitation of Liability.

    3. I have read the Complaint for Exoneration from or Limitation of Liability with
       which this Verification is filed, and certify that the facts contained therein are true
       and correct based upon my personal knowledge and/or best information and
       belief. The sources of my information and the grounds for my belief as to all
       matters stated herein are documents of and communications with said
       corporations and/or their employees.

        Further Affiant sayeth not.



                                                  By: _________________________________
                                                      John Spiller


GIVEN UNDER my hand and official seal of office this _______ day of July, 2021.



                                                  ____________________________________
                                                  Notary Public in and for the State of Texas
                                                  My Commission Expires: _____________




                                                   -9-

ClarkHill\A0612\419492\263367886.v1-7/15/21
